                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.     2:18-cv-09916-DOC (SK)                                          Date      December 11, 2018
    Title        Samuel Quinton Bonner v. Josie Gastelo



    Present: The Honorable         Steve Kim, U.S. Magistrate Judge
                    Connie Chung                                                        n/a
                    Deputy Clerk                                           Court Smart / Recorder

            Attorneys Present for Petitioner:                        Attorneys Present for Respondent:
                     None present                                                  None present


    Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE

       In November 2018, Petitioner filed a petition under 28 U.S.C. § 2254, challenging his
1983 state conviction and life sentence for murder. (Pet., ECF 1 at 2). The basis for the
Petition is unclear, but Petitioner says he is claiming “actual/factual innocence” under
California Senate Bill 1134. (Pet. at 5). SB 1134 amended the California Penal Code to permit
state prisoners to file state habeas petitions based on newly-discovered credible and material
evidence that “would have more likely than not changed the outcome at trial.” 2016 Cal. Legis.
Serv. Ch. 785. But nothing in SB 1134 implicates the federal habeas statute or confers any
basis for federal habeas relief. For this and other reasons discussed below, it “plainly appears”
from the face of the Petition that “petitioner is not entitled to relief in the district court.” Rule
4 of Rules Governing Section 2254 Cases; see also L.R. 72-3.2.

        First, the Court lacks jurisdiction under § 2254. Federal courts may review a state
prisoner’s claim “only on the ground that he is in custody in violation of the Constitution or
laws . . . of the United States.” 28 U.S.C. § 2254(a). Because SB 1134 is a creation of California
state law, any claim based on it is not cognizable on federal habeas review. See Estelle v.
McGuire, 502 U.S. 62, 67 (1991); Engle v. Isaac, 456 U.S. 107, 119 (1982).

        Second, the Court also lacks jurisdiction because the Petition is improperly successive.
Petitioner has filed at least three federal habeas petitions attacking his 1983 murder
conviction. (See Case Nos. 1994-cv-00103, 1998-cv-07717, and 1999-cv-00091). 1 Before
filing a successive petition, Petitioner must first obtain authorization from U.S. Court of
Appeals for the Ninth Circuit. See 28 U.S.C. § 2244(b)(3)(A). But Petitioner presents no
evidence—and the Court has found none—that he has obtained authorization from the Ninth
Circuit to file a successive petition. Thus, the Court lacks jurisdiction under § 2244(b)(3)(A).



1The Court takes judicial notice of the public records of Petitioner’s direct appeals, state habeas petitions, federal
habeas petitions, and federal appeals. See Smith v. Duncan, 297 F.3d 809, 815 (9th Cir. 2002).

CV-90 (10/08)                                 CIVIL MINUTES - GENERAL                                         Page 1 of 2
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       2:18-cv-09916-DOC (SK)                             Date    December 11, 2018
 Title          Samuel Quinton Bonner v. Josie Gastelo


        Third, even if Petitioner had obtained the procedural authorization needed to file a
successive petition, he could not meet the substantive requirements of § 2244: “First, the rule
on which the claim relies must be a new rule of constitutional law; second, the rule must have
been made retroactive to cases on collateral review by the Supreme Court; and third, the claim
must have been previously unavailable.” Tyler v. Cain, 533 U.S. 656, 662 (2001). As already
noted, SB 1134 is not a new rule of federal constitutional law, much less one that the U.S.
Supreme Court has made retroactive. Thus, the Petition alleges no constitutional basis for
relief. See Brown v. McComber, 2015 WL 6957995, at *1 (C.D. Cal. Nov. 9, 2015). Petitioner
“has the burden of actually showing that each claim in his petition satisfies the requirements of
Section 2244.” Beltran v. Dexter, 568 F. Supp. 2d 1099, 1105 (C.D. Cal. 2008).

       Fourth, even if the Court had jurisdiction to review the successive Petition, it does not
appear exhausted. Federal courts may not grant habeas relief unless the petitioner has
exhausted all available state court remedies. See 28 U.S.C. § 2254(b)(1)(A). To satisfy
exhaustion, Petitioner must “fairly present” his claims in a complete round of direct appeals or
state habeas proceedings up to and including the California Supreme Court. See Baldwin v.
Reese, 541 U.S. 27, 29 (2004). Nothing in the Petition shows that Petitioner raised his claim
based on SB 1134 in the California Supreme Court on direct or collateral review. “Petitioner
has the burden of demonstrating that he has exhausted available state remedies.” Rollins v.
Sup. Ct of Los Angeles, 706 F. Supp. 2d 1008, 1011 (C.D. Cal. 2010).

        Fifth and finally, even if the Petition were cognizable and exhausted, it does not appear
timely given that Petitioner was convicted 35 years ago. See 28 U.S.C. § 2244(d)(1)(A) (one-
year statute of limitations). There appears no basis in the Petition for statutory or equitable
tolling, which is Petitioner’s burden to prove. See Stancle v. Clay, 692 F.3d 948, 953 (9th Cir.
2012). Nor does the fact that Petitioner alludes to “actual innocence” create an equitable
exception to the statute of limitations. See McQuiggin v. Perkins, 133 S. Ct. 1924, 1931
(2013). To invoke that exception, Petitioner must allege a constitutional error based on “new
reliable evidence – whether it be exculpatory scientific evidence, trustworthy eyewitness
accounts, or critical physical evidence – that was not presented at trial.” Schlup v. Delo, 513
U.S. 298, 324 (1995). Such claims are exceedingly rare. See id. at 329.

        For all these reasons, Petitioner is ORDERED TO SHOW CAUSE on or before
January 11, 2019 why the Petition should not be summarily dismissed. If Petitioner does
not file a timely response to this Order to Show Cause, the Court may also
recommend involuntary dismissal of the Petition for failure to prosecute or obey
court orders. See Fed. R. Civ. P 41(b); L.R. 41-1. If Petitioner no longer wishes to pursue
this action, he may voluntarily dismiss the action under Federal Rule of Civil Procedure 41(a)
by filing a “Voluntary Notice of Dismissal” on the attached Form CV-009.




CV-90 (10/08)                         CIVIL MINUTES - GENERAL                              Page 2 of 2
